DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 09/17/2021.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2017-075330, filed on 04/05/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/02/2019 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In regard to claim 1, the claim recites the limitation “wherein the first reference data is based on frequency spectrum or feature data, and is determined by a model difference of the ultrasound observation apparatus” in lines 12-14. There is insufficient antecedent basis for the ultrasound observation apparatus within this limitation. Therefore, the claim as written is attempting to further define an element that was not previously disclosed within the claim. The 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Eda US 20160074008 A1 “Eda” and further in view of Eda US 20130035594 A1 “Eda-2” and Okada et al. US 5657761 A “Okada”.
In regard to claim 1, Eda discloses “An operation method comprising: (“FIG. 7 is a flowchart illustrating a summary of processes in the ultrasonic observation apparatus 1 having the above-
“causing an ultrasound probe to transmit and receive ultrasound to and from an observation subject” (“In FIG. 7, the transmission drive wave generating unit 31 generates a transmission drive wave and outputs the transmission drive wave to the ultrasound probe 2 (step S1)” [0053] and “Subsequently, in the ultrasound probe 2 receiving the transmission drive wave, the signal converting unit 21 converts the transmission drive wave into a transmission echo and generates and outputs the converted transmission echo (step S2)” [0054] and “Thereafter, the ultrasound probe 2 receives a reception echo which is obtained by reflecting and returning the transmission echo from a living body” [0055]. Therefore, since the method involves generating a transmission drive wave (step S1), converting the transmission drive wave into a transmission echo that is output by the ultrasound probe 2 (step S2) and receiving a reception echo from a living body (step S3), under broadest reasonable interpretation, the method involves causing an ultrasound probe (i.e. ultrasound probe 2) to transmit and receive ultrasound to and from an observation subject (i.e. a living body).);
“receiving an ultrasound signal that is based on the ultrasound received by the ultrasound probe” (“Thereafter, the ultrasound probe 2 receives a reception echo which is obtained by reflecting and returning the transmission echo from a living body (step S3)” [0053] and “The signal converting unit 21 receiving the reception echo converts the reception echo into a reception signal and outputs the reception signal to the transmitting and receiving unit 3 (step S4)” [0056]. Thus, since the signal converting unit 21 is capable of receiving the reception echo from the ultrasound probe 2 and 
“correcting ultrasound signal by performing a calculation on the ultrasound signal […]” (“The reception signal correcting unit 32 receiving the reception signal from the ultrasound probe 2 corrects the frequency spectrum thereof (step S5). The spectrum of the reception signal is the same spectrum regardless of the types of the ultrasound probe 2 (see the spectrum C8 illustrated in FIGS. 4(b) and 5(b))” [0057]. Furthermore, Eda discloses “Subsequently, the STC (i.e. sensitivity time control) correcting unit performs STC correction on the reception signal of which the spectrum is corrected by the reception signal correcting unit 32 (step S6). Here, the STC correcting unit 33 performs the STC correction, for example, based on the relationship between the amplification factor and the reception depth illustrated in FIG. 6” [0058]. Therefore, the method involves correcting the ultrasound signal (i.e. reception signal) from the probe. 
Furthermore, in regard to performing a calculation by performing a calculation on the ultrasound signal for each frequency or each reception distance, Eda discloses “wherein the storage unit stores, for each ultrasound probe, the attenuation that is a difference in signal intensity for each frequency between the predetermined common waveform and a waveform obtained by providing the plurality of ultrasound probes with the common transmission drive wave; a reception signal correcting step of performing a correction, by a reception signal correcting unit, by adding the attenuation to the reception signal which is obtained by transmitting to the specimen the transmission echo having the predetermined common waveform and by converting the reception echo reflected from the specimen” [0007]. Since the storage unit is capable of storing an attenuation that is a difference in signal intensity for each frequency for each ultrasound probe and the reception signal correcting unit is capable of performing correction by adding the attenuation to the reception signal, under broadest reasonable 
In regard to performing a calculation for each reception distance, Eda discloses “Thereafter, the attenuation correcting unit 125 performs the attenuation process on the pre-correction features extracted by the approximation unit 124 (step S21 […] The attenuation correcting unit 125 calculates the slope a, the intercept b, (and the intensity c) which are features of the frequency spectrum by substituting the value of the data position A, which are acquired in this way, for the reception depth z of Expressions (2) to (4)” [0105]. As shown in FIG. 17, the diagram shows data positions Z(k) which “correspond to the reception depth” [0093]. The reception depth corresponds to the distance that the ultrasound transmission wave must travel to reach a specific point within the specimen. In this case, since the attenuation correcting unit calculates the slope, the intercept and the intensity c for the reception depth z, under broadest reasonable interpretation, the correction can be performed for each distance (i.e. reception depth z).).  
Eda does not disclose that the correction of the ultrasound data is done “using each of a first reference data and a second reference data for each frequency or each reception depth, wherein the first reference data is based on frequency spectrum or feature data, and is determined by a model difference of the ultrasound observation apparatus” and “wherein the second reference data is based on frequency spectrum or feature data and is determined by individual probes of same models of the ultrasound probes to be connected to the ultrasound observation apparatus”.
Eda-2 discloses “using each of a first reference data and a second reference data for each frequency or each reception depth” (“The reference spectrum information storage unit 83 stores, as frequency information depending on each reception depth of ultrasonic waves on a predetermined reference reflector, a frequency spectrum calculated based on an echo signal obtained by being reflected by the reference reflector (hereinafter referred to as “reference spectrum”) […] The reference 
“wherein the first reference data is based on frequency spectrum or feature data” (“calculating a corrected frequency spectrum by determining whether a reception depth of the frequency spectrum calculated at the calculating is the first reception depth range or the second reception depth range and by obtaining a difference, in a case of the first reception depth range, between the first reference spectrum and the frequency spectrum and a difference, in a case of the second reception depth range, between the second reference spectrum and the frequency spectrum” [Claim 15]. Therefore, since the step of calculating a corrected frequency spectrum involves obtaining a difference between the first reference spectrum and the second reference spectrum, under broadest reasonable interpretation the first reference data had to have been based on frequency spectrum or feature data.); 
 “wherein the second reference data is based on frequency spectrum or feature data and is determined by individual probes of same models of the ultrasound probes to be connected to the ultrasound observation apparatus” (“Curves B1 to B4 respectively shown in FIGS. 12 to 15 show reference spectrum curves depending on the reception depth and the kind of ultrasonic probe 2” [0078]. In order for these reference spectrum curves to be displayed depending on the kind of ultrasonic probe 2, under broadest reasonable interpretation, the second reference data corresponding to individual probes of the same models of ultrasound probes connected to the ultrasound observation apparatus had to have been accessed from the reference spectrum information storage unit 83.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the operation method of Eda so as to include the first and second reference data of Eda-2 in order to allow the correction to be performed based on known values for the ultrasound probes being used by the ultrasound observation apparatus. Different models of ultrasound 
The combination of Eda and Eda-2 does not disclose that the first reference data “is determined by a model difference of the ultrasound observation apparatus”.
Okada discloses that the first reference data “is determined by a model difference of the ultrasound observation apparatus” (“In this conjunction, it should be further mentioned that the probe and the diagnosis processing apparatus known heretofore are commercially available, for example, from Hitachi Medical Corporation of Japan under the model identifiers “EUB-565A” or “EUB-555” and “EUP-F334”, respectively” [Column 3, Lines 48-53]. These different models of the diagnosis processing apparatus, would each have different characteristics enabling them to obtain ultrasonic data according to   Thus, since the diagnosis processing apparatus (i.e. ultrasound observation apparatus) model can be identified according to the model identifiers, under broadest reasonable interpretation, the model difference of the ultrasound observation apparatus can be taken into account when determining first reference data according to the disclosure of Eda-2.).
It would have been obvious to one before the effective filing date of the instant application to modify the combination of Eda and Eda-2 so as to include the model differences of the ultrasound observation apparatus as disclosed in Okada in order to account for differences in model type when determining the first reference data. Depending on the model of the ultrasound observation apparatus, the ultrasonic signal may be processed differently. Being able to distinguish different models of the ultrasound observation apparatus will allow for the characteristics of the processor to be better understood when assessing the data acquired with the apparatus. Combining the prior art elements 

In regard to claim 2, Eda discloses “An ultrasound observation apparatus comprising: a processor comprising hardware, wherein the processor is configured to:” (“An ultrasonic observation apparatus comprising: a plurality of ultrasound probes each configured to transmit to a specimen a transmission echo obtained by converting a transmission drive wave which is an electrical signal” [Claim 1]. Furthermore, as shown in FIG. 1, the ultrasonic observation apparatus 1 includes a control unit 8 and an image processing unit 4 and “The control unit 8 includes an ultrasound probe determining unit 81 configured to determine the types of ultrasound probe 2 connected thereto” [0049]. Since the ultrasound observation apparatus includes an ultrasound probe determining unit and includes a plurality of ultrasound probes, under broadest reasonable interpretation, the ultrasound observation apparatus is configured to be able to exchange plural models of ultrasound probes. Furthermore, since the ultrasonic observation apparatus includes a control unit 8 and an image processing unit, the ultrasound observation apparatus includes a processor comprising hardware that is configured to perform specific functions.); 
“cause an ultrasound probe to transmit and receive ultrasound to and from an observation subject” (“In FIG. 7, the transmission drive wave generating unit 31 generates a transmission drive wave and outputs the transmission drive wave to the ultrasound probe 2 (step S1)” [0053] and “Subsequently, in the ultrasound probe 2 receiving the transmission drive wave, the signal converting unit 21 converts the transmission drive wave into a transmission echo and generates and outputs the converted transmission echo (step S2)” [0054] and “Thereafter, the ultrasound probe 2 receives a reception echo which is obtained by reflecting and returning the transmission echo from a living body” [0055]. Therefore, since the method involves generating a transmission drive wave (step S1), converting the 
“receive an ultrasound signal that is based on the ultrasound received by the ultrasound probe” (“Thereafter, the ultrasound probe 2 receives a reception echo which is obtained by reflecting and returning the transmission echo from a living body (step S3)” [0053] and “The signal converting unit 21 receiving the reception echo converts the reception echo into a reception signal and outputs the reception signal to the transmitting and receiving unit 3 (step S4)” [0056]. Thus, since the signal converting unit 21 is capable of receiving the reception echo from the ultrasound probe 2 and converting it into a reception signal to be output to the transmitting and receiving unit 3, under broadest reasonable interpretation, the method involves receiving an ultrasound signal (i.e. the reception signal) that is based on the ultrasound received by the ultrasound probe.);


“correct the ultrasound signal by performing a calculation on the ultrasound signal […]” (“The reception signal correcting unit 32 performs correction depending on the types of the ultrasound probe on the reception signal received from the ultrasound probe by the transmitting and receiving unit 3 […] The reception signal correcting unit 32 corrects the reception signal by adding the attenuation […] when the ultrasound probe 2A performs conversion to the spectrum C7” [0038] and “a reception signal correcting unit configured to perform a correction for each frequency with reference to the storage unit” [0006]. Since the reception signal correcting unit corrects the reception signal (i.e. the ultrasound signal) by adding the attenuation for each frequency, under broadest reasonable interpretation, the (k) which “correspond to the reception depth” [0093]. The reception depth corresponds to the distance that the ultrasound transmission wave must travel to reach a specific point within the specimen. In this case, since the attenuation correcting unit calculates the slope, the intercept and the intensity c for the reception depth z, under broadest reasonable interpretation, the attenuation correcting unit also constitutes a corrector that can perform a calculation on the ultrasound signal for each distance (i.e. reception depth z).).  
Eda does not disclose that the correction is performed “using each of a first reference data and a second reference data for each frequency or each reception depth, wherein the first reference data is based on frequency spectrum or feature data […], wherein the second reference data is based on frequency spectrum or feature data, and is determined by individual probes of same models of ultrasound probes to be connected to the ultrasound observation apparatus”.
Eda-2 discloses that correction is performed “using each of a first reference data and a second reference data for each frequency or each reception depth” (“The reference spectrum information storage unit 83 stores, as frequency information depending on each reception depth of ultrasonic waves on a predetermined reference reflector, a frequency spectrum calculated based on an echo signal obtained by being reflected by the reference reflector (hereinafter referred to as “reference spectrum”) […] The reference spectrum is calculated for each kind of the ultrasonic probe 2 and for each reception 
“wherein the first reference data is based on frequency spectrum or feature data […]” (“calculating a corrected frequency spectrum by determining whether a reception depth of the frequency spectrum calculated at the calculating is the first reception depth range or the second reception depth range and by obtaining a difference, in a case of the first reception depth range, between the first reference spectrum and the frequency spectrum and a difference, in a case of the second reception depth range, between the second reference spectrum and the frequency spectrum” [Claim 15]. Therefore, since the step of calculating a corrected frequency spectrum involves obtaining a difference between the first reference spectrum and the second reference spectrum, under broadest reasonable interpretation the first reference data had to have been based on frequency spectrum or feature data.);
“wherein the second reference data is based on frequency spectrum or feature data, and is determined by individual probes of same models of ultrasound probes to be connected to the ultrasound observation apparatus” (“Curves B1 to B4 respectively shown in FIGS. 12 to 15 show reference spectrum curves depending on the reception depth and the kind of ultrasonic probe 2” [0078]. In order for these reference spectrum curves to be displayed depending on the kind of ultrasonic probe 2, under broadest reasonable interpretation, the second reference data corresponding to individual probes of the same models of ultrasound probes connected to the ultrasound observation apparatus had to have been accessed from the reference spectrum information storage unit 83.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the operation method of Eda so as to include the first and second reference data of Eda-2 in order to allow the correction to be performed based on known values for the ultrasound probes being used by the ultrasound observation apparatus. Different models of ultrasound 
The combination of Eda and Eda-2 does not disclose that the first reference data “is determined by a model difference of the ultrasound observation apparatus”.
Okada discloses that the first reference data “is determined by a model difference of the ultrasound observation apparatus” (“In this conjunction, it should be further mentioned that the probe and the diagnosis processing apparatus known heretofore are commercially available, for example, from Hitachi Medical Corporation of Japan under the model identifiers “EUB-565A” or “EUB-555” and “EUP-F334”, respectively” [Column 3, Lines 48-53]. These different models of the diagnosis processing apparatus, would each have different characteristics enabling them to obtain ultrasonic data according to   Thus, since the diagnosis processing apparatus (i.e. ultrasound observation apparatus) model can be identified according to the model identifiers, under broadest reasonable interpretation, the model difference of the ultrasound observation apparatus can be taken into account when determining first reference data according to the disclosure of Eda-2.).
It would have been obvious to one before the effective filing date of the instant application to modify the combination of Eda and Eda-2 so as to include the model differences of the ultrasound observation apparatus as disclosed in Okada in order to account for differences in model type when determining the first reference data. Depending on the model of the ultrasound observation apparatus, the ultrasonic signal may be processed differently. Being able to distinguish different models of the ultrasound observation apparatus will allow for the characteristics of the processor to be better understood when assessing the data acquired with the apparatus. Combining the prior art elements 
In regard to claim 3, due to its dependence on claim 2, this claim inherits the references disclosed therein. That being said, Eda does not disclose “wherein at least one of the first reference data and the second reference data is acquired from an echo signal from a reference specimen”.
Eda-2 discloses “wherein at least one of the first reference data and the second reference data is acquired from an echo signal from a reference specimen” (“A reference spectrum storage unit that stores a first reference spectrum in a first reception depth range and a second reference spectrum in a second reception depth range obtained based on a frequency of an ultrasonic wave received from a reference reflector” [0006]. Therefore, the reference spectrum storage unit is capable of storing first and second reference spectra, under broadest reasonable interpretation, the reference spectrum storage unit is capable of storing first and second reference data. Furthermore, Eda-2 discloses “The reference spectrum information storage unit 83 stores, as frequency information depending on each reception depth of ultrasonic waves on a predetermined reference reflector, a frequency spectrum calculated based on an echo signal obtained by being reflected by the reference reflector (hereinafter referred to as “reference spectrum”) […] The reference spectrum is calculated for each kind of the ultrasonic probe 2 and for each reception depth of ultrasonic waves” [0054] and “A frequency spectrum shows a tendency specific to a tissue property of a subject. This is because a frequency spectrum has a correlation with size, density, acoustic impedance, and the like of a subject which is a scattering substance that scatters ultrasonic waves” [0038]. In this case, the frequency spectrum shown a tissue property of the subject and the reference spectrum storage unit stores a frequency spectrum calculated based on the echo signal obtained by the ultrasonic probe 2, under broadest reasonable interpretation, at least one of the first reference data and the second reference data had to have been acquired from an echo signal from a reference specimen (i.e. subject). 

In regard to claim 4, due to its dependence on claim 2, this claim inherits the references disclosed therein. That being said, Eda discloses “wherein the processor is configured to analyze the ultrasound signal and calculate spectral data” (“a frequency analyzing unit 122 configured to calculate a frequency spectrum by performing fast Fourier transform (FFT) on the digital RF signal subjected to the amplification correction and performing frequency analysis thereon” [0064] and “The frequency analyzing unit 122 calculates frequency spectra at plural positions (data positions on a sound ray by performing fast Fourier transform on FFT data groups having a predetermined amount of data in a sound ray (line data)” [0067]. In this case since the frequency analyzing unit is capable of calculating a frequency spectrum (i.e. spectral data) and performing frequency analysis, under broadest reasonable interpretation, the frequency analyzing unit constitutes an analyzer that is configured to analyze the ultrasound signal (i.e. the digital RF signal) and calculate spectral data.
“correct the spectral data […]” (“The reception signal correcting unit 32 receiving the reception signal from the ultrasound probe 2 corrects the frequency spectrum thereof (step S5)” [0057]. Therefore, since the reception signal correcting unit is capable of correcting the frequency spectrum of the reception signal acquired form the ultrasound probe, under broadest reasonable interpretation, the 
Eda does not disclose “using the first reference data and the second reference data”.
Eda-2 discloses “using the first reference data and the second reference data” (“The corrected frequency spectrum calculator then reads out from the reference spectrum information storage unit 83 and refers to a reference spectrum depending on the reception depth and the kind of the ultrasonic probe 2, and calculated a difference between the reference spectrum and the frequency spectrum calculated by the frequency analyzer 41 to calculate a corrected frequency spectrum (step S8)” [0078]. Furthermore, Eda-2 discloses “calculating a corrected frequency spectrum by determining whether a reception depth of the frequency spectrum calculated at the calculating is the first reception depth range or the second reception depth range and by obtaining a difference, in a case of the first reception depth range, between the first reference spectrum and the frequency spectrum and a difference, in a case of the second reception depth range, between the second reference spectrum and the frequency spectrum” [Claim 15]. In this case, since the corrected frequency spectrum calculator utilizes the reference spectrum (i.e. the first reference spectrum and the second reference spectrum) which depends on the reception depth and the kind of ultrasound probe and the corrected frequency spectrum can be calculated using the difference between the first or second reference spectrum and the frequency spectrum, under broadest reasonable interpretation, correction can be done using the first reference data (i.e. first reference spectrum) and the second reference data (i.e. second reference spectrum).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the operation method of Eda so as to include the first and second reference data of Eda-2 in order to allow the correction to be performed based on known values for the ultrasound probes being used by the ultrasound observation apparatus. Different models of ultrasound 
In regard to claim 5, due to its dependence on claim 2, this claim inherits the references disclosed therein. That being said, Eda teaches “wherein the processor is configured to analyze the ultrasound signal and calculate spectral data” (“a frequency analyzing unit 122 configured to calculate a frequency spectrum by performing fast Fourier transform (FFT) on the digital RF signal subjected to the amplification correction and performing frequency analysis thereon” [0064] and “The frequency analyzing unit 122 calculates frequency spectra at plural positions (data positions on a sound ray by performing fast Fourier transform on FFT data groups having a predetermined amount of data in a sound ray (line data)” [0067]. In this case since the frequency analyzing unit is capable of calculating a frequency spectrum (i.e. spectral data) and performing frequency analysis, under broadest reasonable interpretation, the frequency analyzing unit constitutes an analyzer that is configured to analyze the ultrasound signal (i.e. the digital RF signal) and calculate spectral data.
 “calculate feature data based on the spectral data that is calculated” (“The feature extracting unit 123 includes an approximation unit 124 configured to calculate an approximate expression of the frequency spectrum calculated by the frequency analyzing unit 122 using regression analysis and an attenuation correcting unit 125 configured to extract a feature of the frequency spectrum by performing an attenuation correcting process of reducing a contribution of attenuation of an ultrasonic wave depending on the reception depth and the frequency of the ultrasonic wave on the approximate expression calculated by the approximation unit 124” [0070]. In this case, since the feature extracting unit is able to calculate an approximate expression of the frequency spectrum based on the frequency 
“and correct the feature data […]” (“Thereafter, the attenuation correcting unit 125 performs the attenuation correcting process on the pre-correction features extracted by the approximation unit 124 (step S21)” [0105]. Therefore, since the attenuation correcting unit is capable of performing an attenuation correcting process on the pre-correction features, under broadest reasonable interpretation, the attenuation correcting unit 125 also constitutes a corrector which is configured to correct the feature data (i.e. the pre-correction features).).
Eda does not disclose “using the first reference data and the second reference data”.
Eda-2 discloses “using the first reference data and the second reference data” (“The corrected frequency spectrum calculator then reads out from the reference spectrum information storage unit 83 and refers to a reference spectrum depending on the reception depth and the kind of the ultrasonic probe 2, and calculated a difference between the reference spectrum and the frequency spectrum calculated by the frequency analyzer 41 to calculate a corrected frequency spectrum (step S8)” [0078]. Furthermore, Eda-2 discloses “calculating a corrected frequency spectrum by determining whether a reception depth of the frequency spectrum calculated at the calculating is the first reception depth range or the second reception depth range and by obtaining a difference, in a case of the first reception depth range, between the first reference spectrum and the frequency spectrum and a difference, in a case of the second reception depth range, between the second reference spectrum and the frequency spectrum” [Claim 15]. In this case, since the corrected frequency spectrum calculator utilizes the reference spectrum (i.e. the first reference spectrum and the second reference spectrum) which 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the operation method of Eda so as to include the first and second reference data of Eda-2 in order to allow the correction to be performed based on known values for the ultrasound probes being used by the ultrasound observation apparatus. Different models of ultrasound probes can be used to perform imaging with different characteristics such as frequency and attenuation. By providing reference data, the correction can be made with respect to the type of ultrasound probe model being used to obtain ultrasound data. Combining the prior art elements according to known techniques would yield the predictable result of correcting ultrasound data based on the characteristics of the probe being used.
In regard to claim 6, due to its dependence on claim 2, this claim inherits the references disclosed therein. That being said, Eda does not disclose “wherein the first reference data is a frequency component of a drive signal to the ultrasound observation apparatus, or a different individual of the same model of the ultrasound observation apparatus, a function of frequency of a drive signal to the ultrasound observation apparatus or a different individual of the ultrasound observation apparatus of the same model, or an analysis value based on the frequency component of the function of frequency”.
Eda-2 discloses “wherein the first reference data is a frequency component of a drive signal to the ultrasound observation apparatus, or a different individual of the same model of the ultrasound observation apparatus, a function of frequency of a drive signal to the ultrasound observation apparatus or a different individual of the ultrasound observation apparatus of the same model, or an analysis value based on the frequency component or the function of frequency” (“a reference spectrum storage unit that stores first reference spectrum in a first reception depth range and a second reference spectrum in a second reception depth range obtained based on frequency of an ultrasonic wave received from a reference reflector” [0006]. Therefore, the reference spectrum storage unit is capable of storing a first reference spectrum (i.e. first reference data). Furthermore, Eda-2 discloses “FIG. 3 schematically shows an outline of a process of creating the reference spectrum. As shown in FIG. 3, a transducer 22 provided in the ultrasonic probe 2 forms a sound field (SF) nearly symmetric with respect to a travelling direction (vertical direction in FIG. 3) of ultrasonic waves around a focal point. FIG. 3 illustrates a relation between a reception depth z and an intensity I of each echo signal obtained by the ultrasonic probe 2 when a reference reflector 10 is arranged at three points including the focal point. A reference spectrum is calculated via a frequency analysis by the frequency analyzer 41 by using intensity data of an echo signal reflected by the reference reflector 10 in calculating the reference spectrum, and a result of the calculation is stored in the reference spectrum information storage unit 83” [0055]. Therefore, the ultrasonic can be activated at different frequencies in order generate a sound field to reach specific focal points within the subject. Since the reference spectrum can be calculated via frequency analysis and the result of the calculation (i.e. analysis value) can be stored in the reference spectrum information storage unit 83 and the first reference spectrum is obtained based on reception depth range (i.e. dependent on a frequency of activation), under broadest reasonable interpretation, the first reference data can be an analysis value based on the frequency distribution of the function of frequency or the function of frequency. Furthermore, in regard to the first reference data being a frequency component of a drive signal to the ultrasound observation apparatus, Eda-2 discloses “FIG. 2 schematically shows a frequency band table as frequency band information stored in the frequency band information storage unit 82. […] By using the frequency band Tb, it is possible to perform imaging by extracting only a signal having efficient information. Here, the frequency band table is set individually for each kind (model) of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the operation method of Eda so as to include the first and second reference data of Eda-2 in order to allow the correction to be performed based on known values for the ultrasound probes being used by the ultrasound observation apparatus. Different models of ultrasound probes can be used to perform imaging with different characteristics such as frequency and attenuation. By providing reference data, the correction can be made with respect to the type of ultrasound probe model being used to obtain ultrasound data. Combining the prior art elements according to known techniques would yield the predictable result of correcting ultrasound data based on the characteristics of the probe being used.
In regard to claim 7, due to its dependence on claim 2, this claim inherits the references disclosed therein. That being said, Eda discloses “wherein the ultrasound probe includes an ultrasound transducer” (“The ultrasound probe 2 may allow an ultrasonic transducer to mechanically scan or may allow plural ultrasonic transducers to electronically scan” [0034]. Therefore, the ultrasound probe includes an ultrasound transducer to allow for a scan to be performed.).
Eda does not teach “and the second reference data is a frequency distribution of sensitivity of the ultrasound transducer, a function of frequency of sensitivity of the ultrasound transducer, or an analysis value based on the frequency distribution or the function of frequency”.
Eda-2 teaches “and the second reference data is a frequency distribution of sensitivity of the ultrasound transducer, a function of frequency of sensitivity of the ultrasound transducer, or an analysis value based on the frequency distribution or the function of frequency” (“a reference spectrum storage unit that stores first reference spectrum in a first reception depth range and a second reference spectrum in a second reception depth range obtained based on frequency of an ultrasonic wave received from a reference reflector” [0006]. Therefore, the reference spectrum storage unit is capable of storing a second reference spectrum (i.e. second reference data). Furthermore, Eda-2 discloses “FIG. 3 schematically shows an outline of a process of creating the reference spectrum. As shown in FIG. 3, a transducer 22 provided in the ultrasonic probe 2 forms a sound field (SF) nearly symmetric with respect to a travelling direction (vertical direction in FIG. 3) of ultrasonic waves around a focal point. FIG. 3 illustrates a relation between a reception depth z and an intensity I of each echo signal obtained by the ultrasonic probe 2 when a reference reflector 10 is arranged at three points including the focal point. A reference spectrum is calculated via a frequency analysis by the frequency analyzer 41 by using intensity data of an echo signal reflected by the reference reflector 10 in calculating the reference spectrum, and a result of the calculation is stored in the reference spectrum information storage unit 83” [0055]. Therefore, the ultrasonic can be activated at different frequencies in order generate a sound field to reach specific focal points within the subject. Since the reference spectrum can be calculated via frequency analysis and the result of the calculation (i.e. analysis value) can be stored in the reference spectrum information storage unit 83 and the second reference spectrum is obtained based on frequency of an ultrasonic wave received from a reference reflector, under broadest reasonable interpretation, the second reference data can be an analysis value based on the frequency distribution of the function of frequency or the function of frequency.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the operation method of Eda so as to include the first and second reference data of Eda-2 in order to allow the correction to be performed based on known values for the ultrasound probes being used by the ultrasound observation apparatus. Different models of ultrasound 
In regard to claim 12, due to its dependence on claim 2, this claim inherits the references disclosed therein. That being said, Eda teaches “wherein the processor is configured to correct the ultrasound frequency signal […] for each frequency” (“The reception signal correcting unit 32 receiving the reception signal from the ultrasound probe 2 corrects the frequency spectrum thereof (step S5)” [0057] and “a reception signal correcting unit configured to perform a correction for each frequency with reference to the storage unit” [0006]. Since the reception signal correcting unit corrects frequency spectrum of the reception signal (i.e. the ultrasound signal) and performs this correction for each frequency, under broadest reasonable interpretation, the reception signal correcting unit 32 constitutes a corrector that is configured to correct ultrasound frequency signal for each frequency.).
Eda does not disclose “by adding or subtracting the first reference data and the second reference data to and from the ultrasound signal”.
Eda-2 discloses “by adding or subtracting the first reference data and the second reference data to and from the ultrasound signal” (“The corrected frequency spectrum calculator 43 then reads out from the reference spectrum information storage unit 83 and refers to a reference spectrum depending on the reception depth and the kind of the ultrasonic probe 2, and calculates a difference between the reference spectrum and the frequency spectrum calculated by the frequency analyzer 41 to calculate a corrected frequency spectrum (step S8)” [0078] and “a corrected frequency spectrum calculator that calculates a corrected frequency spectrum by determining whether a reception depth of the frequency spectrum calculated by the frequency analyzer is the first reception depth range or the second reception 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the operation method of Eda so as to include the first and second reference data of Eda-2 in order to allow the correction to be performed based on known values for the ultrasound probes being used by the ultrasound observation apparatus. Different models of ultrasound probes can be used to perform imaging with different characteristics such as frequency and attenuation. By providing reference data, the correction can be made with respect to the type of ultrasound probe model being used to obtain ultrasound data. Combining the prior art elements according to known techniques would yield the predictable result of correcting ultrasound data based on the characteristics of the probe being used.
In regard to claim 13, due to its dependence on claim 2, this claim inherits the references disclosed therein. That being said, Eda teaches “wherein the processor is configured to correct the ultrasound signal […] for each reception depth” (“The reception signal correcting unit 32 performs correction depending on the types of the ultrasound probe on the reception signal received from the ultrasound probe by the transmitting and receiving unit 3 […] The reception signal correcting unit 32 corrects the reception signal by adding the attenuation […] when the ultrasound probe 2A performs conversion to the spectrum C7” [0038] and “a reception signal correcting unit configured to perform a (k) which “correspond to the reception depth” [0093]. The reception depth corresponds to the distance that the ultrasound transmission wave must travel to reach a specific point within the specimen. In this case, since the attenuation correcting unit calculates the slope, the intercept and the intensity c for the reception depth z, under broadest reasonable interpretation, the attenuation correcting unit also constitutes a corrector that can perform a correction on the ultrasound signal for each distance (i.e. reception depth z).   
Eda does not disclose “by adding or subtracting the first reference data and the second reference data to and from the ultrasound signal”.
Eda-2 discloses “by adding or subtracting the first reference data and the second reference data to and from the ultrasound signal” (“The corrected frequency spectrum calculator 43 then reads out from the reference spectrum information storage unit 83 and refers to a reference spectrum depending on the reception depth and the kind of the ultrasonic probe 2, and calculates a difference between the reference spectrum and the frequency spectrum calculated by the frequency analyzer 41 to calculate a corrected frequency spectrum (step S8)” [0078] and “a corrected frequency spectrum calculator that calculates a corrected frequency spectrum by determining whether a reception depth of the frequency 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the operation method of Eda so as to include the first and second reference data of Eda-2 in order to allow the correction to be performed based on known values for the ultrasound probes being used by the ultrasound observation apparatus. Different models of ultrasound probes can be used to perform imaging with different characteristics such as frequency and attenuation. By providing reference data, the correction can be made with respect to the type of ultrasound probe model being used to obtain ultrasound data. Combining the prior art elements according to known techniques would yield the predictable result of correcting ultrasound data based on the characteristics of the probe being used.
In regard to claim 14, due to its dependence on claim 2, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Eda. Likewise, Eda discloses “wherein the feature data is a slope of a linear formula, an intercept of the linear formula, or an intensity of a center frequency of a given frequency band, and wherein the slope, the intercept and the intensity are calculated by approximating the given frequency band of the frequency spectrum by a linear expression” (“The approximation unit 124 extracts a feature before the attenuation correction .
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Eda US 20160074008 A1 “Eda” and further in view of Eda US 20130035594 A1 “Eda-2” and Okada et al. US 5657761 A “Okada” as applied to claims 1-7 and 12-14 above and further in view of Lee et al. US 20180017669 A1 “Lee”.
In regard to claim 8, due to its dependence on claim 2, this claim inherits the references disclosed therein. That being said, Eda does not disclose “an external communication terminal that is connected to an external device; and an external communication controller configured to perform control to acquire the first reference data and the second reference data via the external communication terminal from the external device”.
Eda-2 discloses “[…] to acquire the first reference data and the second reference data […]” (“The ultrasonic observation apparatus 1 is provided with […] a storage unit 8 that stores information of various kinds including information concerning a tissue property of a known subject, and a control unit 9 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the operation method of Eda so as to include the external communication controller of Eda-2 in order to allow for the activation of the ultrasound probe to acquire reference data. By providing reference data from an external communication controller, correction can be made with respect to the type of ultrasound probe model being used to obtain ultrasound data. Combining the prior art elements according to known techniques would yield the predictable result of acquiring reference data based on the type of ultrasound probe being used.
The combination of Eda, Eda-2 and Okada does not disclose “an external communication terminal that is connected to an external device; and an external communication controller configured to perform control […] via the external communication terminal from the external device”.
Lee discloses “an external communication terminal that is connected to an external device” (“The communication unit 1300 is connected with the network 30 by wire or wirelessly to exchange data 
“an external communication controller configured to perform control […] via the external communication terminal from the external device” (“The controller 230 may control the ultrasound transceiver 210 to transmit the plurality of plane waves determined by the controller 230” [0172] and “The controller may control the communication unit 220 to transmit the ultrasound data or the ultrasound image to the medical imaging apparatus 300 through the communication unit 220” [0175]. In this case, since the controller can control the ultrasound transceiver to transmit a plurality of plane and the controller may control the communication unit which is connected to an external device with one or more components such as a portable terminal, under broadest reasonable interpretation, an external terminal can be used to control the ultrasound device to acquire the first and second reference data disclosed in Eda-2.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Eda, Eda-2 and Okada so as to include the external device disclosed in Lee in order to an external device to control the acquisition of data. Combining the 
In regard to claim 9, due to its dependence on claim 8, this claim inherits the references disclosed therein. That being said, Eda discloses “to receive an input of information on a model and an individual of the ultrasound probe and information on a model of the ultrasound observation apparatus” (“The ultrasonic observation apparatus 1 includes […] an input unit 5 that is embodied by an interface such as a keyboard, a mouse, and a touch panel, and receives an input of a variety of information” [0029]. Since the input unit can receive a variety of information, under broadest reasonable interpretation, the input unit constitutes an input receiver configured to receive an input of information on a model and an individual of the ultrasound probe and information of a model of the ultrasound observation apparatus.).  
Eda does not teach “wherein the external communication controller is configured to […] acquire the second reference98Docket No. POLA-19062-US Status: Finaldata on the individual that is specified based on the information on the individual and the information on the model”.
Eda-2 teaches “acquire the second reference98Docket No. POLA-19062-US Status: Finaldata on the individual that is specified based on the information on the individual and the information on the model” (“The ultrasonic observation apparatus 1 is provided with […] a storage unit 8 that stores information of various kinds including information concerning a tissue property of a known subject, and a control unit 9 that performs an operation control of the ultrasonic observation apparatus 1” [0034]. The control unit 9 is therefore configured acquire first and second reference data. In regard to first and second reference data, Eda-2 discloses “a reference spectrum storage unit that stores first reference spectrum in a first reception depth range and a second reference spectrum in a second reception depth range obtained based on frequency of an ultrasonic wave received from a reference reflector” [0006] and “A reference spectrum is calculated via a frequency analysis by the frequency analyzer 41 by using intensity data of an echo signal reflected by 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the operation method of Eda so as to include the external communication controller of Eda-2 in order to allow for the activation of the ultrasound probe to acquire reference data. By providing reference data from an external communication controller, correction can be made with respect to the type of ultrasound probe model being used to obtain ultrasound data. Combining the prior art elements according to known techniques would yield the predictable result of acquiring reference data based on the type of ultrasound probe being used.
The combination of Eda, Eda-2 and Okada does not disclose “wherein the external communication controller”.
Lee discloses “the external communication controller” (“The controller 230 may control the ultrasound transceiver 210 to transmit the plurality of plane waves determined by the controller 230” [0172] and “The controller may control the communication unit 220 to transmit the ultrasound data or the ultrasound image to the medical imaging apparatus 300 through the communication unit 220” [0175]. In this case, since the controller can control the ultrasound transceiver to transmit a plurality of plane and the controller may control the communication unit which is connected to an external device with one or more components such as a portable terminal, under broadest reasonable interpretation, an external terminal can be used to control the ultrasound device to acquire the first and second reference data disclosed in Eda-2.).

In regard to claim 10, due to its dependence on claim 8, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Eda in further view of Eda-2. Likewise, Eda teaches “further comprising a reader configured to read individual information that is for specifying an individual of the ultrasound probe that is connected to the external communication terminal, from the ultrasound probe” (“the control unit 8 collectively controls the ultrasonic observation apparatus 1 by reading information stored in the storage unit 7 and various programs including the operation program of the ultrasonic observation apparatus 1 from the storage unit 7 […]” [0050]. Therefore, the control unit 8 is capable of reading information. In regard to specifying an individual of the ultrasound probe that is connected to the external terminal, Eda discloses “The control unit 8 includes an ultrasound probe determining unit 81 configured to determine the types of the ultrasound probe 2 connected thereto. The determination result of the ultrasound probe determining unit is stored in the ultrasound probe information storage unit 71 […] In order for the ultrasound probe determining unit 81 to perform the determination, the scope including the ultrasound probe 2 can be provided with a connection pin for causing a processing device in the subsequent stage to determine the types of the ultrasound probe 2 in a connection portion to the processing device” [0049]. In this case, since the control unit 8 can read information and includes an ultrasound probe determining unit that is capable of determining the type of ultrasound probe that is in the connection portion (i.e. the external terminal) under broadest reasonable interpretation, the apparatus includes a 
Eda does not teach “wherein the external communication controller is configured to control acquisition of the second reference data on the individual that is specified based on the information that is read by the reader”.
Eda-2 teaches “to control acquisition of the second reference data on the individual that is specified based on the information that is read by the reader” (“The ultrasonic observation apparatus 1 is provided with […] a storage unit 8 that stores information of various kinds including information concerning a tissue property of a known subject, and a control unit 9 that performs an operation control of the ultrasonic observation apparatus 1” [0034]. The control unit 9 constitutes an external communication controller that is configured to perform control to acquire first and second reference data. In regard to first and second reference data, Eda-2 discloses “a reference spectrum storage unit that stores first reference spectrum in a first reception depth range and a second reference spectrum in a second reception depth range obtained based on frequency of an ultrasonic wave received from a reference reflector” [0006] and “A reference spectrum is calculated via a frequency analysis by the frequency analyzer 41 by using intensity data of an echo signal reflected by the reference reflector 10 in calculating the reference spectrum, and a result of the calculation is stored in the reference spectrum information storage unit 83” [0055]. To be able to store the second reference spectrum (i.e. second reference data) in the reference spectrum storage unit, under broadest reasonable interpretation, the control unit 9 (i.e. the external communication controller) had to have been configured to control the acquisition of the second reference data on the individual that is specified based on the information received by the input receiver of Eda.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the operation method of Eda so as to include the external 
The combination of Eda, Eda-2 and Okada does not teach “the external communication terminal” or “the external communication controller”.
Lee discloses “the external communication terminal” ((The communication unit 1300 is connected with the network 30 by wire or wirelessly to exchange data with a server 32, the medical apparatus 34, or a portable terminal 36. The communication unit 1300 may include one or more components for communication with external devices” [0191]. In this case, the communication unit 1300 may transmit or receive data related to diagnosis of an object, e.g., an ultrasound image, ultrasound data, and Doppler data of the object, via the network 30 and may also transmit or receive medical images captured by another medical apparatus 34, e.g., a computed tomography (CT) apparatus, a magnetic resonance imaging (MRI) apparatus, or an X-ray apparatus” [0190]. Therefore, since the communication device is capable of exchanging data and can communicate with external devices via one or more components (i.e. such as a portable terminal 36) under broadest reasonable interpretation, the ultrasound device can include an external terminal (i.e. portable terminal) that is connected to an external device.);
“the external communication controller” (“The controller 230 may control the ultrasound transceiver 210 to transmit the plurality of plane waves determined by the controller 230” [0172] and “The controller may control the communication unit 220 to transmit the ultrasound data or the ultrasound image to the medical imaging apparatus 300 through the communication unit 220” [0175]. In this case, since the controller can control the ultrasound transceiver to transmit a plurality of plane and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Eda, Eda-2 and Okada so as to include the external device disclosed in Lee in order to an external device to control the acquisition of data. Combining the prior art elements according to known techniques would yield the predictable result of allowing control of the acquisition of first and second reference data by an external device.
In regard to claim 11, due to its dependence on claim 8, this claim inherits the references disclosed therein. That being said, Eda does not disclose “further comprising a controller configured to perform control to cause the first reference data and the second reference data to be written in a storage medium of the ultrasound probe that is connected to the external communication terminal”.
Eda-2 discloses “further comprising a controller configured to perform control to cause the first reference data and the second reference data to be written in a storage medium of the ultrasound probe […]” (“The ultrasonic observation apparatus 1 is provided with an ultrasonic probe […] and a control unit 9 that performs an operation control of the ultrasonic observation apparatus 1” [0034]. Since the control unit 9 performs operation control of the ultrasonic observation apparatus, under broadest reasonable interpretation, the control unit 9 constitutes a controller that is configured to perform control. In regard to causing the first reference data and the second reference data to be written in a storage medium of the ultrasound probe, Eda-2 discloses “a reference spectrum storage unit that stores a first reference spectrum in a first reception depth range and a second reference spectrum in a second reception depth range obtained based on a frequency of an ultrasonic wave received from a reference reflector” [0006] and “A reference spectrum is calculated via a frequency analysis by the frequency 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the operation method of Eda so as to include the controller of Eda-2 in order to allow for reference data to be stored for access by the ultrasound observation apparatus. By providing reference data from a storage medium, correction can be made with respect to the type of ultrasound probe model being used to obtain ultrasound data without having to determine reference data each time measurements are taken. Combining the prior art elements according to known techniques would yield the predictable result of storing acquiring reference data based on the type of ultrasound probe being used.
The combination of Eda, Eda-2 and Okada does not explicitly disclose “the external communication terminal”.
Lee discloses “the external communication terminal” (“The communication unit 1300 is connected with the network 30 by wire or wirelessly to exchange data with a server 32, the medical apparatus 34, or a portable terminal 36. The communication unit 1300 may include one or more components for communication with external devices” [0191]. In this case, the communication unit 1300 may transmit or receive data related to diagnosis of an object, e.g., an ultrasound image, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Eda, Eda-2 and Okada so as to include the external device disclosed in Lee in order to an external device to control the acquisition of data. Combining the prior art elements according to known techniques would yield the predictable result of allowing control of the acquisition of first and second reference data by an external device.
Response to Arguments
Applicant’s arguments, see Remarks page 13-14, filed 09/17/2021, with respect to the objections to the drawings have been fully considered and are persuasive. The objections to the drawings in the non-final office action of 06/17/2021 have been withdrawn. 
Applicant’s arguments, see Remarks page 13 and 15-17, filed 09/17/2021, with respect to the objections to the specification have been fully considered and are persuasive. The objections to the specification in the non-final office action of 06/17/2021 have been withdrawn. 
Applicant’s arguments, see Remarks page 17-18, filed 09/17/2021, with respect to the rejection of claims 8-11 under 35 U.S.C. 112(a) have been fully considered and are persuasive. The rejection of claims 8-11 under 35 U.S.C. 112(a) in the non-final office action of 06/17/2021 have been withdrawn. 
Applicant’s arguments, see Remarks page 18-21, filed 09/17/2021, with respect to the rejection of claims 1-2, 4-5 and 8-11 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The 
Applicant’s arguments, see Remarks page 21-23, filed 09/17/2021, with respect to the rejection of claims 1-13 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is mode in view of Okada et al. US 5657761 A “Okada”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yang et al. US 20160183918 A1 “Yang”.
Yang is pertinent to the applicant’s disclosure because it discloses “The communication module 1300 is connected to a network 30 by wire or wirelessly to communicate with an external device or a server” [0056].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793             

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793